MEMORANDUM **
Federal prisoner Ian Orville Aken appeals pro se from the district court’s judgment dismissing as untimely his action brought under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Papa v. United States, 281 F.3d 1004, 1009 (9th Cir.2002), and we affirm.
Aiken contends the district court erred by concluding that his cause of action accrued in 1998 because he did not discover the basis for his claim until 2001. This contention fails because the allegations in Aiken’s complaint show that he knew or had reason to know of his alleged injury in 1998. See Papa, 281 F.3d at 1009 (explaining a claim accrues when the plaintiff knows, or should know, of the injury which is the basis of the cause of action).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.